DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bravo et al [US 2005/0144991]
Claim 12.    A security device (the cargo security lock 10, see Figs. 1-3) for protecting cargo in the cargo compartment of a vehicle having a cargo compartment access door associated with a seal (the seal lock 10, see Fig. 4, para [0058], the device comprising a protector for the seal in the form of an enclosure which surrounds the seal when closed and can be opened to access the seal (the lock boy 72 of lock 10 is sealed, see Fig. 4, para [0058, 0061]), a GPS tracking device capable of transmitting an alarm signal to a remote server when the enclosure, is opened, said alarm signal indicating the time and location of the vehicle when the enclosure was opened (the locking mechanism such as a tamper indication signal which may provide an audio and/or visible alarm if the unit is tampered with, data acquisition capabilities, such as calculating the time when the bolt is inserted and when it was removed and by what control unit it was .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Song [US 2018/0350209] in view of Irwin [US 2006/0192673]
Claim 12.    A security device (the cargo door 10 issecured by electronic seal locking 100, see Figs. 1, 7, para [0057]) for protecting cargo in the cargo compartment of a vehicle having a cargo compartment access door associated with a seal (the electronic seal locking 100, see Fig. 7, para [0057, 0058]), the device comprising a protector for the seal in the form of an enclosure which surrounds the seal when closed and can be opened to access the seal (the electronic seal locking 100 for sensing abnormal opening/closing of a door, see, see Figs. 1, 4, para [0014, 0057-0059]).
But Song fails to disclose a GPS tracking device capable of transmitting an alarm signal to a remote server when the enclosure, is opened, said alarm signal indicating the time and location of the vehicle when the enclosure was opened.  However, Song discloses the electronic sealing system has been introduced, which provides function of not only 
Irwin suggests that the tracking data attributes of interest to parties practicing this invention in freight transportation applications, such as truck trailer or shipment container tracking, comprise: loaded time, time-stamp when door is closed and sealed at origin GPS position, event initiation; and unauthorized container entry history GPS location and time-stamp if door is opened or seal is broken anywhere except destination (see para [0031]).   Therefore, it would have been obvious to one skill in the art before the effective filed date of the invention to substitute the GPS providing location and time-stamp when the freight door is closed/open of Irwin for the freight GPS system of Song for quickly and precisely tracking events to the freight cargo, wherein the GPS system uses in the transportation vehicles are well known in the art.

Claim 13.    The device of claim 1.2 wherein said cargo compartment door comprises a handle (the handle hatch 20 is open or closed of the freight cargo/container door 10, see Figs. 1, 7, para [0057, 0058]) between a first position, wherein the cargo compartment door can be opened to access the cargo compartment, and a second position, wherein the cargo door cannot be opened, wherein the seal is broken if the handle is moved from its second position (the electronic seal 100 is released or not, see Fig. 7, para [0058]), and wherein said enclosure surrounds a portion of said handle when said handle is in said second position and said enclosure is closed (the handle hatch 20 is either turned to lock or unlock position, see Fig. 8, see para [0070, 0071]).

Claim 14.    The device of claim 12 wherein- said enclosure comprises a hollow metal box-like enclosure (the box-like house 30 of the electronic seal locking 100, see Figs. 3, 7); said enclosure comprising first and second parts movable between an open position, wherein the seal is exposed, and a closed position, wherein said seal cannot be accessed (the electronic seal locking system 100 with the locking bar 51 is sealing a hole 14a formed in the lower frame 18 having a descending portion 18a when in closed state that cannot be exposed, see Figs. 3, 5-7, para [0044, 0047, 0057]). 

Claim 15.    The device of claim 14 wherein at least one of said enclosure parts is configured to accommodate a portion of the handle when said parts are in the closed position (the handle hatch 20, see Figs. 3, 7, para [0057]).

Claim 16.    The device of claim 14 further comprising means for locking said parts in said closed position (the locking bar 51 in a locked state, see Figs. 3, 5, para [0043]).

Claim 17.    The device of claim 12 wherein the door has a handle and said enclosure comprises a base part and a cover part (the base at door frame 17 and the cover 60, see Fig. 4, para [0041]), wherein said base part may be situated adjacent the surface of the door, under a portion of the handle (see Fig. 3).

Claim 18.    The device of claim 17 wherein the door has hardware for mounting the seal and said base part comprises a recess adapted to accommodate the seal mounting 

Claim 19.   The device of claim 12 wherein said GPS tracking device is situated within said enclosure (as the combination of the GPS between Song and Irwin in respect to claim 12 above, wherein the GPS can be substituted for the RF transmitting/receiving antenna 121 is located inside the house 30, see Fig. 7, para [0057]).

Claim 20.    The device of claim 12 wherein said GPS tracking device is situated outside of said enclosure (as the combination of the GPS between Song and Irwin in respect to claim 12 above, wherein the GPS can be substituted for the RFID chip 113 is located outside the house 30, see Fig. 7, para [0057]).

Claim 21.   The device of claim 20 further comprising a housing for containing said GPS tracker device and for mounting said GPS tracking device to the exterior surface of said enclosure (as the combination of the GPS between Song and Irwin in respect to claim 12 above, wherein the GPS can be substituted for the RFID chip 113 is located outside the house 30, see Fig. 7, para [0057]).

Conclusion
Claims 1-11 are allowed over the prior art.  The prior art fails to teaching and/or suggesting of a security device for protecting cargo in the cargo compartment of a light-actuated GPS tracking device capable of transmitting an alarm signal.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nageli discloses the portable detachable tracking unit for shipping containers which provides communication via satellite with a central server is provided. The tracking unit has an antenna to communicate both with the GPS satellite and a two-way satellite, a computer, a GPS receiver, a satellite transmitter, a modem and an internal power source. The tracking unit can be attached and detached from the shipping container and is can be attached to the locking bars on the doors of the shipping container. The tracking unit may have sensors for determining when it has been tampered with or detached from the shipping container and transmitting that information to the central server.	[US 2004/0183673]
Dobson et al discloses the shipping apparatus for small, high value or accountable items comprises: a substantially rigid housing comprising two opposed sections connected to one another, forming a container capable of being opened and closed, typically in a clamshell arrangement; and an integral locking device to secure the container in the closed position. The locking device includes: a microprocessor; a global positioning system (GPS) receiver; a power supply; and an electromechanical latching mechanism to actuate the locking device and to unlock the locking device upon signal 
Hage et al discloses the locking system and method for a movable freight container comprises an electronic module with a shaft that goes into a cavity in a mechanical lock module. The shaft is securely retained in the cavity by a lock mechanism in the mechanical lock module by moving the lock mechanism to a locked position. A plurality of magnetic field sensors in the shaft are used to read the position of the shaft in the cavity by sensing or not sensing one or more magnets in the lock mechanism to confirm continuous time insertion of the shaft in the cavity. A wireless communication component in the electronic module wirelessly transmits an alarm signal if the magnetic field sensors detect an unexpected interruption in at least one of the continuous time shaft position magnetic sensor readings.		[US 2018/0283048]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
03/17/2021